Case 1:18-cv-02286-PAB-SKC Document 60 Filed 10/25/19 USDC Colorado Page 1 of 3




                             IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLORADO

  Civil Action No. 1:18-cv-02286-PAB-SKC

  ZVELO, INC.,

                Plaintiff,

  v.

  CHECK POINT SOFTWARE TECHNOLOGIES, LTD.,

                Defendant.



   DEFENDANT CHECK POINT SOFTWARE TECHNOLOGIES, LTD.’S UNOPPOSED
            MOTION TO RESTRICT PUBLIC ACCESS (LEVEL 1) TO
          DEFENDANT’S MOTION FOR ATTORNEYS’ FEES (DKT. 59)


         Pursuant to D.C.Colo.LCivR 7.2, Defendant Check Point Software Technologies, Ltd.

  (“Check Point”) hereby moves the Court without opposition for an Order restricting public

  access, under Level 1, to Check Point’s Motion for Attorneys’ Fees (Dkt. 59) (the “Motion for

  Attorneys’ Fees”) and the accompanying exhibits.      In support of this unopposed motion (the

  “Unopposed Motion”), Check Point states as follows:

         1.     As required by D.C.Colo.LCivR 7.1(a), Check Point has conferred with zvelo

  regarding this Unopposed Motion and the appropriate scope of restrictions for the Motion for

  Attorneys’ Fees, and zvelo does not oppose the relief sought in this Unopposed Motion.

         2.     Check Point also filed a version of the Motion for Attorneys’ Fees publicly, which

  only leaves certain exhibits under seal that reflect the confidential and detailed time entries

  associated with the work performed by Check Point’s counsel. See Dkt. 58.
Case 1:18-cv-02286-PAB-SKC Document 60 Filed 10/25/19 USDC Colorado Page 2 of 3




         3.        Good cause exists to keep the exhibits accompanying the Motion for Attorneys’

  Fees under seal because they reflect detailed, confidential time entries related to the work that

  Check Point’s counsel has performed in connection with this action.

         WHEREFORE, Check Point requests that the Court GRANT the Unopposed Motion and

  issue an Order restricting public access under Level 1 to the Motion for Attorneys’ Fees filed in

  this lawsuit at Dkt. 59.



  Date: October 25, 2019                              Respectfully submitted,

  WHEELER TRIGG O’DONNELL LLP                         DLA PIPER LLP (US)

                                                      By: /s/ Michael Strapp
  Kathryn A. Reilly                                   Michael Strapp
  Melissa L. Romero                                   33 Arch Street, 26th Floor
  370 Seventeenth Street, Suite 4500                  Boston, Massachusetts 02110-1447
  Denver, Colorado 80202-5647                         T: 617.406.6000
  T: 303.244.1800                                     F: 617.406.6147
  F: 303.244.1879                                     michael.strapp@dlapiper.com
  reilly@wtotrial.com
  romero@wtotrial.com                                 Allissa A.R. Pollard
                                                      Christopher B. Donovan
                                                      1000 Louisiana Street, Suite 2800
                                                      Houston, Texas 77002-5005
                                                      T: 713.425.8400
                                                      F: 713.425.8401
                                                      allissa.pollard@dlapiper.com
                                                      christopher.b.donovan@dlapiper.com

                                                      COUNSEL FOR DEFENDANT CHECK
                                                      POINT SOFTWARE TECHNOLOGIES,
                                                      LTD.
Case 1:18-cv-02286-PAB-SKC Document 60 Filed 10/25/19 USDC Colorado Page 3 of 3




                             CERTIFICATE OF SERVICE (CM/ECF)

         I HEREBY CERTIFY that on October 25, 2019, I electronically filed the foregoing

  DEFENDANT CHECK POINT SOFTWARE TECHNOLOGIES, LTD.’S UNOPPOSED

  MOTION TO RESTRICT PUBLIC ACCESS (LEVEL 1) TO DEFENDANT’S MOTION FOR

  ATTORNEYS’ FEES (DKT. 59) with the Clerk of Court using the CM/ECF system which will

  send notification of such filing to all attorneys of record.


                                               /s/ Michael Strapp
                                               Michael Strapp
